Citation Nr: 0701756	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  02-21 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, identified as degenerative joint disease and 
patellar tendonitis with myositis ossificans.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for lumbar disc 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which denied the benefits 
sought on appeal.

In January 2006, the Board remanded the matters on appeal.  
While the RO treated the veteran's claim for service 
connection involving the bilateral knees as one issue, the 
Board has seen fit to separate the matter into two separate 
issues based upon the medical findings on recent examination.  


FINDINGS OF FACT

1.  Competent evidence establishes that the veteran has a 
left knee disorder (identified as degenerative joint disease 
and patellar tendonitis with myositis ossificans) that likely 
began during service.

2.  A right knee disorder was not shown during service or in 
the first post-service year, and the medical evidence of 
record is against a link between the current right knee 
disorder and any aspect of the veteran's period of service. 

3.  Lumbar disc disease is not shown during service or in the 
first post-service year, and the medical evidence of record 
is against a link between any current lumbar disc disease and 
any aspect of the veteran's period of service. 




CONCLUSIONS OF LAW

1.  Service connection for a left knee disorder, identified 
as degenerative joint disease and patellar tendonitis with 
myositis ossificans, is warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Service connection for a right knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2006).

3.  Service connection for lumbar disc disease is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application.  Written notice 
provided in May 2002 correspondence fulfills the provisions 
of 38 U.S.C.A. § 5103(a).  April 2006 correspondence provided 
notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The veteran has been 
afforded a VA examination, and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim.

Criteria

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303.  Finally, service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

I.  Entitlement to service connection for right and left knee 
disorders.

The service medical records indicated that on one occasion 
the veteran complained of "bad knees," with pain at times 
down to his feet.  The veteran was diagnosed with a sprain.  
The veteran was later seen in the Orthopedic Clinic 
complaining of pain in the knees for at least 4 years which 
he noted while running track.  The examination revealed a 
slight amount of hyperextension of both knees, which the 
examiner opined was probably congenital.  The examiner 
concluded this existed prior to service, was mild, not 
incapacitating, and no treatment or profile was indicated.  
The remainder of the examination of the knees was entirely 
negative as were x-rays.  The veteran was instructed to 
continue duty.  On June 1954 examination prior to separation, 
the veteran's lower extremities were evaluated as normal.

In May 1956, the veteran entered VA hospital complaining of 
pain and swelling of the left knee.  He stated that he had 
been injured in an automobile accident some days before 
admission.  The physical examination was essentially negative 
except for a minimal amount of swelling about the left knee 
joint.  The veteran was treated conservatively with bed rest, 
was without complaint, and the increased fluid that was 
present in the joint upon admission had absorbed in its 
entirety.  The diagnosis was minimal traumatic arthritis of 
the knee.

In December 1957, the veteran entered VA hospital complaining 
of pain and weakness of the left knee.  It was noted that he 
presented with a hiatus across the outer two thirds of the 
upper pole of the left patella which he stated had appeared 
shortly after the disappearance of all swelling following his 
discharge from the hospital in 1956.  The record noted that 
the veteran had undergone surgery in September 1957 to repair 
a quadriceps defect above the left knee.  The diagnosis 
included an old tear of left quadriceps, with myositis 
ossificans in the area, operated September 1957.

In a May 2002 VA respiratory disease examination, the veteran 
reported he had knee surgery approximately 15 years ago.  

In April 2006, the veteran underwent a VA joints examination 
(at the Board's request).  The veteran reported complaining 
of striking his left knee against a truck while in service.  
He stated that the knee swelled and was painful.  He noted 
that he continued to have knee problems since that time.  He 
stated that due to the in-service injury, he was required to 
have surgical repair of the patella due to the hardening of 
the tendon.  The examiner noted the veteran did have 
stiffness and swelling with flare-ups but denied fever, 
redness and instability or locking.  Upon review of x-rays, 
the examiner reported that the right patella had moderate 
degenerative changes.  The left patella was positioned lower 
than the right with multiple surgical wires, most of them 
broken.  There were multiple areas of ossification superior 
to the left patella, suggestive of prior quadriceps tendon 
rupture or severe tearing.

The examiner diagnosed the veteran with right knee 
degenerative joint disease, left knee degenerative joint 
disease, and left knee patellar tendonitis with myositis 
ossificans with surgery.  The examiner stated the following:

OPINION:  It is my opinion that the left 
knee degenerative joint disease and left 
knee patellar tendonitis with surgical 
intervention is at least as likely as not 
a result of [the] veterans (sic) service 
connected injury.

RATIONALE:  The C-file has a surgical 
brief of 09/57 that more likely than not 
was the result of an injury that he 
sustained while serving in the military.  
Reasonable doubt exists in my opinion.  

OPINION:  The right knee degenerative 
joint disease is less likely than not a 
result of service connected injury.

RATIONALE:  There is no medical evidence 
of right knee involvement and this 
degenerative change is consistent with 
his date of birth and normal aging.

As to the left knee disorder, the Board notes that in April 
2006, the veteran was examined (at the Board's request) by a 
VA physician who reviewed the claims file and opined that it 
was as likely as not that the veteran's left knee 
degenerative joint disease and left knee patellar tendonitis 
with surgical intervention is at least as likely as not 
related to service.  As a matter of supporting rationale, the 
examiner went on to note that the claims file contained a 
record of a September 1957 surgical brief and that it was his 
opinion that it was more likely than not that the surgery was 
the result of an injury that the veteran sustained while 
serving in the military.  There is no competent (medical) 
evidence to the contrary.  Accordingly, there is evidence of 
current left knee disorder, evidence of complaints of knee 
problems during service, and competent evidence that the two 
are related.  All requirements for establishing service 
connection are satisfied, and service connection for the left 
knee disorder, identified as degenerative joint disease and 
patellar tendonitis with myositis ossificans, is warranted. 

As to the right knee disorder, we note that service medical 
records were negative for any complaints, treatment or 
diagnosis of a knee injury following the veteran striking his 
left knee against a truck.  While service medical records did 
indicate the veteran complained of knee pain after standing 
guard and while running track, the veteran's June 1954 
examination prior to separation showed that the lower 
extremities were evaluated as normal.  In short, a right knee 
injury or disorder was not shown during service or at 
separation. 

Additionally, a right knee disorder was not shown during the 
first post-service year.  While traumatic arthritis was 
diagnosed in May 1956, such diagnosis was nearly two years 
after separation.  Presumptive service connection is not 
warranted because there is no competent evidence of a 
compensably disabling knee disorder within the first post-
service year.  

While the veteran continued to have right knee problems over 
the years, the competent medical evidence does not link the 
right knee problems to any aspect of the veteran's period of 
service.  It does, however, contain an opinion to the 
contrary.

The Board specifically remanded this matter for an 
examination to determine, in part, the likely etiology of any 
right knee disorder.  As noted above, the veteran underwent 
that examination in April 2006, and the examiner indicated 
that he had reviewed the claims file in conjunction with that 
examination.  The VA examiner provided his medical opinion 
that it was less likely than not that the veteran's diagnosed 
right knee disorder (degenerative joint disease) was related 
to service.  The examiner went on to state that it he 
veteran's right knee degenerative changes were consistent 
with his date of birth and normal aging.  With this medical 
opinion against a link between the right knee disorder and 
service, and with no opinion supporting the veteran's claim 
that there is such a link, the preponderance of the competent 
evidence of record is against the veteran's claim for service 
connection for a right knee disorder and it must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Entitlement to service connection for lumbar disc 
disease.

Review of the veteran's service medical records reveal that 
the veteran was treated on one occasion for complaints of 
pain in his back while on guard duty.  On the June 1954 
examination prior to separation, the veteran's spine was 
evaluated as normal.

The record is devoid of any medical evidence showing 
complaints or findings of low back problems until many years 
after service.
 
In June 1992, the veteran was admitted to a VA facility for a 
lumbar myelogram and bilateral L4-L5 laminectomies with 
bilateral L4-L5 discectomy.  The veteran reported the 
symptoms began after a fall at home.  

May 1995 VA x-ray studies revealed degenerative changes of 
the lumbar spine.

In August 2000, the veteran was seen at VA regarding lower 
back pain.  The veteran stated that he was pulling weeds when 
the pain brought him to his knees.  The veteran reported 
having surgery on his back for a ruptured disc.  Upon 
physical examination, there was pain with palpation of the 
lumbar spine, and no pain on palpation of the sciatic 
notches.  Some spasm was noted.  The examiner diagnosed a 
back sprain.

A February 2003 VA discharge report notated the veteran had 
been diagnosed with degenerative joint disease and arthritis 
of the lumbosacral spine with chronic back pains.  The 
examiner notated the veteran had decreased flexion of the 
lumbar spine with pain.

Pursuant to the instructions in the January 2006 Board 
remand, the veteran underwent VA examination in April 2006 in 
part for the purpose of determining the nature and etiology 
of any low back disorder.  At this time, the veteran 
complained of injury to his back in 1952 while jumping off a 
deuce-and-a-half truck.  The veteran stated he had pain in 
his back ever since.  The veteran reported in the 1980s his 
back locked up on him.  The examiner noted that the veteran 
reported having back surgery in the 1980s that was connected 
to a workers compensation injury from unloading trucks.  X-
ray studies revealed degenerative changes throughout the 
lumbar spine, more severe at L4-5 and L5-S-1.  There was 
evidence of a previsous bilateral laminectomy at L4-5.

The examiner diagnosed the veteran with degenerative disc 
disease with surgical intervention and degenerative joint 
disease of the lumbar spine.  It was the examiner's opinion 
that the degenerative disc joint disease of the lumbar spine 
was less likely than not manifested to a compensable degree 
within one year of the appellant's June 1954 separation from 
active duty.  The examiner further concluded there was no 
evidence that the veteran had a lumbar spine condition during 
his period of service, or until many years later, in the 
1980s, at which time he sustained a workers compensation 
injury that required surgery.

The Board finds that the medical evidence, as reported above, 
does not support the veteran's claim for service connection 
for the lumbar disc disease.  A chronic back disorder was not 
shown during service or for years thereafter.  Presumptive 
service connection is not warranted because there is no 
competent evidence of lumbar disc disease within the first 
post-service year.  Furthermore, while low back problems were 
documented years after service, no medical opinion of record 
relates the veteran's low back problem to service.  The 
records show that when the veteran underwent spinal surgery 
in 1992, the veteran reported the symptoms began after a fall 
at home.  Additionally, we note the veteran reported to the 
April 2006 VA examiner that he injured his back at work and 
underwent surgery in the 1980s.

Most convincing is the opinion of the April 2006 VA examiner, 
who thoroughly reviewed the records in the claim file before 
providing the opinion that the veteran's low back problems 
were not likely related to service.  

Given the length of time between the veteran's separation 
from active duty and first finding of degenerative changes of 
the lumbar spine, the lack of medical evidence linking the 
current problems to service, and the April 2006 VA examiner's 
opinion to the contrary, it is clear that the preponderance 
of the competent evidence of record is against the veteran's 
claim, and it must be denied.  The benefit of the doubt 
doctrine is not for application.  See Gilbert, supra.  



ORDER

Service connection for a left knee disorder, identified as 
degenerative joint disease and patellar tendonitis with 
myositis ossificans, is granted.

Service connection for a right knee disorder is denied.

Service connection for lumbar disc disease is denied.



____________________________________________
DENNIS F. CHIAPPETTA, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


